Citation Nr: 1211980	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chest pain, to include as due to undiagnosed illness.  

2.  Entitlement to service connection for shakes, claimed as resulting from nightmares, to include as due to undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 



INTRODUCTION

The Veteran had active service from March 1970 to March 1973 and from October 1975 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  These claims were previously remanded by the Board in March 2010 for further evidentiary development.  

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in March 2010 granting service connection for irritable bowel syndrome.  A review of the VA examination report associated with this diagnosis indicates that this condition includes the Veteran's problems with abdominal discomfort, grinding sensations, some nausea and some diarrhea.  A rating decision was also issued in November 2011, granting service connection for the Veteran's claimed sinus problems (specifically, allergic rhinitis).  Since these grants constituted a full grant of the benefits sought on appeal, these claims are no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  


FINDINGS OF FACT

1.  The Veteran does not suffer from a chronic disorder manifested by chest pain.  

2.  The Veteran does not suffer from a chronic disorder manifested by shaking.  







	(CONTINUED ON NEXT PAGE)
CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a disability manifested by chest pain have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).

2.  The criteria for establishing service connection for a disability manifested by shaking have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed all notice elements and was sent prior to the initial adjudication of the claims.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received a VA medical examination in December 2010, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Additionally, the Board finds there has been substantial compliance with its March 2010 remand directives.  The Board notes that the Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and that he attended this examination.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  

Relevant Laws and Regulations

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  

Relevant Facts and Analysis

The Veteran contends that he is entitled to service connection for disabilities manifested by chest pain and shaking.  Specifically, the Veteran has asserted that these conditions arose as a result of an undiagnosed illness.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran does not have any underlying disability associated with this reported symptomatology.  As such, service connection is not warranted.  

The Veteran's service treatment records do not reflect that he suffered from a chronic disability associated with either chest pain or shaking.  There is no evidence of treatment for shaking during active duty.  While the Veteran did complain of heartburn like sensations in July 1985, this was associated with gastritis.  Service connection has already been established for a stomach condition.  Also, according to the Veteran's November 1992 retirement examination, his heart was normal.  The Veteran also denied having, or ever having had, pain or pressure in his chest in his report of medical history associated with this examination.  As such, there is no evidence of a chronic condition manifested by chest pain or shaking during military service.  

Post-service treatment records also fail to demonstrate that the Veteran suffers from a chronic disability manifested by either chest pain or shaking.  The Veteran was afforded a VA examination in February 1993 after his separation from active duty.  However, the examination report makes no reference to either chest pain or shaking.  A VA outpatient treatment record prepared in January 2003 also makes no reference to chest pain or shaking.  Examination revealed the heart to be "regular" and the chest clear to auscultation.  The record also contains a chest X-ray taken in May 2004.  This revealed a normal size cardiac silhouette and no cardiac abnormalities were noted.  An electrocardiogram (ECG) was also performed at this time, revealing a normal sinus rhythm.  

According to an August 2006 VA treatment record, the Veteran denied suffering from chest pain.  However, a record prepared several weeks later notes new complaints of pain in the posterior chest wall, bilaterally.  The record contains no follow-up treatment for this condition, and during VA outpatient treatment in August 2007 and March 2009, he specifically denied having any chest pain.  

In December 2008, the Veteran reported that he suffered from nightmares, and at times, he would wake up shaking.  He also stated during an April 2010 VA psychiatric examination that he sometimes awoke feeling scared in a cold sweat following dreams.  

The Veteran was subsequently afforded a VA examination for his reported chest pain with shaking in December 2010.  According to the VA examiner, this was a non-cardiac condition.  His claim was referred to a psychiatrist, as the examiner felt these symptoms may very well be related to anxiety and PTSD.  However, the VA psychiatrist opined that it was less likely than not that these symptoms were related to the Veteran's PTSD.  The examiner explained that the Veteran made no mention of health problems involving chest pain or shaking upon examination in April 2010.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to service connection for disabilities manifested by chest pain or shaking, to include as due to an undiagnosed illness.  The Board will first address the Veteran's claim of entitlement to service connection for chest pain.  The evidence of record demonstrates that the Veteran does not suffer from chronic chest pain and that he does not have an underlying disability associated with his intermittent chest pain.  The Veteran denied chest pain upon separation from service, and a May 2004 ECG and chest X-ray revealed no cardiac abnormalities.  While the Veteran did report chest wall pain in August 2006, he subsequently denied any chest pain in August 2007 and March 2009, suggesting that his symptomatology of chest pain was not in fact a chronic condition.  Finally, upon examination in December 2010, it was determined that this condition was non-cardiac and that it was not related to the Veteran's service-connected psychiatric disorder.  The record contains no other evidence suggesting that the Veteran suffers from any actual disorder associated with his intermittent chest pain.  

Turning to the issue of "shaking," the Veteran's service treatment records also fail to reveal any evidence of a disorder associated with this.  Again, the first evidence of shaking is the Veteran's claim of May 2006, when he argued that he shook all of the time.  However, the record contains no evidence to support this claim.  The only reference to shaking of record is a December 2008 psychology record in which the Veteran reported that he would sometimes shake after waking up from a nightmare.  The December 2010 VA examiners were also unable to diagnose any actual disability associated with this reported symptomatology.  

The Board is cognizant of the Veteran's assertion that his chest pain and shaking are associated with an undiagnosed illness due to his service in Southwest Asia.  Service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations.  38 C.F.R. §3.317.  For disability due to undiagnosed illness and medically unexplained chronic multi-symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent of more not later than December 31, 2016.  See 76 Fed. Reg. 81834 (Dec. 29, 2011) (to be codified at 38 C.F.R. § 3.317(a)(1)).  

In the present case, the Veteran himself has denied chest pain on a number of occasions.  The mere fact that the Veteran has experienced chest pain on occasion is not evidence of a chronic condition.  Furthermore, while the Veteran has reported shaking, the only evidence of this is the Veteran's report of shaking sometimes when waking up from a nightmare.  The fact that the Veteran intermittently shakes following a distressing dream is not evidence of any actual illness, diagnosed or otherwise.  Therefore, since the evidence of record demonstrates that the Veteran is describing intermittent symptoms, rather than any actual disability or illness, a claim for a disability based on undiagnosed illness is not warranted.  There must be a current diagnosis of a disorder for service connection to be granted.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Without evidence of an actual disability, the Board must deny the Veteran's claims.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Board recognizes that the Veteran is competent to testify to symptomatology such as chest pain or shaking.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  However, despite the Veteran's assertions, they fail to suggest that he suffers from any actual disability.  As already noted, the Veteran himself denied chest pain on a number of occasions since filing his claim.  Furthermore, his only reference to shaking was following a nightmare.  He has not sought treatment for any of this symptomatology, and his own statements since filing his claim suggest that he does not suffer from any underlying disability associated with these conditions.  As such, the Veteran's lay statements fail to demonstrate entitlement to service connection.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claims of entitlement to service connection for disorders manifested by chest pain and shaking, to include as due to an undiagnosed illness, must be denied.


ORDER

Service connection for a disability manifested by chest pain, to include as due to an undiagnosed illness, is denied.  

Service connection for a disability manifested by shaking, to include as due to an undiagnosed illness, is denied.  



____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


